DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 6-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stafford (US 2012/0272179). Citations in brackets (e.g. [para. 2]”).
Regarding claim 1, Stafford discloses a method for controlling a combined eye and gesture tracking system (100) [fig. 2A and para. 35], wherein the method comprises the following steps: 
providing a graphical user interface (102) [110, fig. 2A] to a user including a plurality of graphical items (110) displayed on the graphical user interface (102, 300); 
displaying a graphical pointer (120) [204, fig. 2A] on the graphical user interface (102, 310); 
detecting a user eye gaze (210) [210, fig. 2A] associated with the eyes of the user (320); and 
detecting a displacement user gesture (230) [202, fig. 2A] , which is a movement of a body part of the user in free space, wherein the body part is moved in a displacement direction relative to the graphical user interface [see claims 1-2 on pages 7-8 as applied to fig. 2A]; 
determining that the user is looking at the graphical user interface [para. 35];

in response to detecting that the displacement direction is correlated with the eye focus direction (fig. 2A and para. 35-36, 49 and claims 1-2 on pages 7-8; wherein when a physical gesture is made with intent to move the cursor to the target, this initiates a cursor jump to the current gaze position (including meeting a gesture input distance threshold to trigger the jump)), controlling a rate of movement of the graphical pointer on the graphical user interface from an initial position of the graphical pointer in the graphical user interface to the eye focus position (para. 37-39, 62; wherein speed of cursor movement is variable during the jump) based on the displacement direction and the eye focus position (para. 37-39, 62 and fig. 2; wherein controlling the rate of movement of the graphical pointer consists of moving the graphical pointer with a variable rate of movement in the displacement direction to a position associated with one of the plurality of graphical items taking into account the user eye gaze).
Regarding claim 2, Stafford discloses detecting that the displacement user gesture (230) corresponds to one of a plurality of predetermined displacement user gestures associated with a body part of the user, wherein the body part of the user is moved in a displacement direction (231) relative to the graphical user interface (102); and - controlling the rate of movement of the graphical pointer (120) comprises moving the graphical pointer (120) with a variable rate of movement in the displacement direction (231) to a position associated with one of the plurality of graphical items (110) taking into account the user eye gaze (210) [para. 37-38].  
Regarding claim 3, Stafford discloses wherein the displacement 5PATENT Atty. Dkt No.: HRMNO336USP (P160478USWO) gesture is a motion of a body part in free space, which is detected by a contactless optical device [para. 74-76].  
Regarding claim 6, Stafford discloses wherein controlling a rate of movement of the graphical pointer (120) comprises:
comparing the displacement direction (231) with the eye focus position (130) [para. 37-38]; and 
moving the graphical pointer (120) with a higher speed, only if the displacement direction (231) correlates with the eye focus position (130) [para. 37-38, 49].  
Regarding claim 7, Stafford discloses wherein each graphical item (110) comprises a predetermined snap-in area around the graphical item, wherein a rate of movement of the body part leads to a smaller rate of movement of the graphical pointer (120) when the graphical pointer (120) is within the predetermined snap-in area and the displacement direction (231) is not substantially in direction to the graphical item (110) [para. 37-39, 50], compared to a rate of movement of the graphical pointer (120) when the graphical pointer is within the predetermined snap-in area and the displacement direction (231) is substantially in 6PATENT Atty. Dkt No.: HRMNO336USP (P160478USWO) direction to the graphical item (110) [para. 37-39, 50] or when the graphical pointer (120) is not within the predetermined snap-in area [para. 37-39].  
Regarding claim 8, Stafford discloses wherein the method further comprises: 
detecting an initiation user gesture (220) [para. 45-47]; 
determining if the initiation user gesture (220) is substantially equal to a predetermined initiation user gesture [para. 48-49]; 

Regarding claim 9, Stafford discloses wherein displaying the graphical pointer (310) further comprises: 
determining an initiation position (122) of the graphical pointer (120) on the graphical user interface (102) [204 in fig. 2A]; and 
displaying the graphical pointer (120) at the initiation position (122) [204, fig. 2A].  
Regarding claim 10, Stafford discloses wherein the initiation position (122) of the graphical pointer (120) is the eye focus position (130) on the graphical user interface (102) [see 208 in fig. 2A]; or
the position on the graphical user interface (102), which the user has been looking at for the longest time within a predetermined time range [para. 43, 60]; or
the position on the graphical user interface (102), which the user has been looking at with the highest count of refocusing actions within a predetermined time range [para. 43, 60]; 
a median of determined eye focus positions (130) that have been determined within a predetermined time range [para. 43, 60], or7PATENT Atty. Dkt No.: HRMNO336USP (P160478USWO)
a predetermined position on the graphical user interface [para. 43, 60].  
Regarding claim 11, Stafford discloses wherein the method further comprises: - detecting an engagement user gesture (260) associated with the body part of the user (350) [para. 75-76]; 

selecting the one of the plurality of graphical items (110) associated with the position of the graphical pointer (120), if the engagement user gesture (260) is substantially equal to a predetermined engagement user gesture [para. 75-76].  
Regarding claim 12, Stafford discloses wherein the method further comprises setting the graphical pointer (120) to a locked state (121) during a transformation between user gestures of the body part or during the execution of a user gesture that is not authorized to change the position of the graphical pointer (120) in such a way [para. 49, 74], that during the locked state (121), the position of the graphical pointer (120) cannot be substantially changed from the last valid position of the graphical pointer (120) until a user gesture is recognized, which is authorized to change the position of the graphical pointer (120) [para. 49, 74].  
Regarding claim 13, Stafford discloses wherein the body part comprises at least one of a finger, in particular index finger, part of a hand, a hand, part of an arm, an arm, or part of a shoulder of the user [para. 74-76].  
Regarding claim 14, Stafford discloses detecting, that a user gesture made by the user is not substantially equal to one of the group of predetermined initiation gesture [para. 49, 74], predetermined displacement gesture or predetermined engagement gesture [para. 46]; and 
removing the graphical pointer (120) from the graphical user interface (102) [fig. 2A and para. 35].  
Regarding claim 15, Stafford discloses a combined eye and gesture tracking system comprising: 
at least one camera (101) [1020, fig. 10], 
at least one graphical user interface (102) [1026, fig. 10]
a memory (103) configured to store program code [1034, fig. 10], 
at least one processor (104) [1032, fig. 10] coupled with the memory (103) and the at least one graphical user interface (102) and configured to execute the program code. The remainder of the claim is rejected in the same manner as claim 1 above.
Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot in view of new grounds of rejection. See new citations above.
	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN PATEL can be reached on (571)272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBIN J MISHLER/Primary Examiner, Art Unit 2628